Case 2:17-cv-08525-JAK-JPR Document 129-1 Filed 03/30/20 Page 1 of 3 Page ID
                                 #:7139



 1
 2
 3
 4
 5
 6
 7
 8
 9                      UNITED STATES DISTRICT COURT
10                     CENTRAL DISTRICT OF CALIFORNIA

11 CAMILLE CABRERA, individually                Case No. 2:17-cv-08525 JAK (JPRx)
   and on behalf of all others similarly         [PROPOSED] ORDER GRANTING
12 situated,                                     PLAINTIFF’S ADMINISTRATIVE
13                                               MOTION TO FILE UNDER SEAL
                        Plaintiff,              Date: April 20, 2020
14                                              Time: 8:30 A.M.
15 v.                                           Place: Courtroom 10B

16 BAYER HEALTHCARE LLC and                     Hon. John A. Kronstadt
17 BAYER CORPORATION,
18                    Defendants.
19
20
21
22
23
24
25
26
27
28

     CcSTIPU C




                         [PROPOSED] ORDER; CASE NO. 2:17-cv-08525 JAK (JPRx)
Case 2:17-cv-08525-JAK-JPR Document 129-1 Filed 03/30/20 Page 2 of 3 Page ID
                                 #:7140



 1         Before this Court is Plaintiff Sonnetta Woods’ (“Plaintiff”) Administrative
 2 Motion to File Under Seal in connection with Plaintiff’s Reply in Support of Motion
 3 for Class Certification.            For good cause appearing therefor, Plaintiff’s
 4 Administrative Motion to File Under Seal is hereby GRANTED. The following
 5 documents or portions of documents shall remain under seal:
 6
              Plaintiff’s Reply In Support of Motion for Class Certification
 7
 8                    Page/Line                                           Ruling
 9     Page 12, lines 17-18
10     Page 12, lines 19-21
11     Page 12, line 23
12     Page 12, lines 24-28
13     Page 13, lines 4-5
14
15               Exhibits To The Heikali Declaration In Support of Reply
16
                Exhibit/Paragraphs                                        Ruling
17
       Exhibit 4, at n. 2
18
       Exhibit 7, at 128:16 – 129:4
19
       Exhibit 7, at 164:14-22
20
21
22
23
24
25
26
27
28

                                                    -1-
                              [PROPOSED] ORDER; CASE NO. 2:17-cv-08525 JAK (JPRx)
Case 2:17-cv-08525-JAK-JPR Document 129-1 Filed 03/30/20 Page 3 of 3 Page ID
                                 #:7141



 1 DATED: ___________________
 2
 3                                           _________________________________
                                             Honorable John A. Kronstadt
 4
                                             United States District Court Judge
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     CcSTIPU C
                                             -2-
                         [PROPOSED] ORDER; CASE NO. 2:17-cv-08525 JAK (JPRx)
